Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 1 of 17 PagelD #: 1003

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
DANIEL R. COUSINS,
Plaintiff,
v. : Civ. No. 16-302-LPS

REBECCA DUTTON-MCCORMICK,
et al.,

Defendants.

 

Daniel R. Cousins, James T’. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.

Allison Jean McCowan, Attorney General, Delaware Department of Justice, Wilmington, Delaware.
Counsel for Defendants.

MEMORANDUM OPINION

March 1, 2021
Wilmington, Delaware
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 2 of 17 PagelD #: 1004
STARK, U.S. District Judge:
I. INTRODUCTION

Plaintiff Daniel R. Cousins (“Plaintiff’), an inmate at the James T. Vaughn Correctional
Center (“JITVCC”) in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983 alleging
constitutional violations. (D.I. 3) Plaintiff appears pro se and has been granted leave to proceed in
forma pauperis. (D.I. 5) Before the Court is Defendants’ motion for summary judgment and
Plaintiffs opposition. (D.I. 77)

Il, BACKGROUND AND FACTS PRESENTED BY THE PARTIES'

In March 2000, Plaintiff was indicted on two counts of rape in the first degree, one count of
rape in the fourth degree, and one count of unlawful sexual contact in the second degree. See Cousins
v. State, 2004 WL 1097700, 850 A.2d 302 (Del. 2004) (table). The victim was a five-year old child.

Id. Following a jury trial, Plaintiff was found guilty as charged and sentenced in November 2000 to a
total of sixty-seven years at Level V, suspended after serving thirty years, for one year at Level IV
home confinement, followed by probation. Id.

Plaintiff is housed at JTVCC. On June 17, 2014, Plaintiff wrote to Mike Little (“Little”),
former director of JTVCC legal services, regarding denial of law library access. (D.I. 82 at 22)
Plaintiff stated that he believed his access to the law library was curtailed based upon his sex
offender status. (Id. at 22) Plaintiff stated that while at his law library appointment during the week
of June 16, 2014, he had addressed the law library access issue with Defendant Rebecca Dutton-
McCormick (“McCormick”) who, at the tme, was employed as a paralegal at JTVCC and whose
duties included supervising inmate paralegals and scheduling inmate legal appointments. (D.I. 79 at

5) Plaintiff stated that McCormick told him it was her “right” to choose who gets what

 

' The facts are construed in favor of Plaintiff, the non-moving party.

1
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 3 of 17 PagelD #: 1005

appointment and when. (D.I. 82 at 22) Plaintiff complained that he was only allotted one law
library appointment during the week of June 1, 2014, when he had specifically requested two visits.
(id.) Little responded that the law library request form is “a request” and not a guarantee that an
inmate will receive appointments requested. (Id. at 24) Little stated that McCormick considered all
requests submitted by the required deadline and provided a weekly schedule. (Id) He advised
Plaintiff that McCormick did not identify inmates based upon the crimes they committed when
scheduling law library appointments. (Id) Plaintiffs response to Little, dated June 19, 2014, did not
refer to McCormick. (Id at 25)

On June 25, 2014, Plaintiff reported to the JTVCC main law library for a scheduled law
library appointment and signed a request to use one of the libraty’s typewriters. (D.I. 79 at 6)
Plaintiff sat at a table within McCormick’s immediate view and began typing. (Id) According to
McCormick, “as with all other law library resources and materials, the typewriter was to be used
solely for legal purposes such as typing court documents, motions, pleadings, and legal
correspondence and not for personal, non-legal matters of any nature.” (dz) At some point during
the appointment, an inmate paralegal told McCormick that Plaintiff was using the law library
appointment and typewriter for nonlegal purposes. (Id) The inmate paralegal told McCormick that
Plaintiff was typing a sex novel that he had handwritten. (Id) McCormick went to the table where
Plaintiff was seated and saw that Plaintiff was, as had been reported to her, typing a sex novel;
Plaintiff was not typing any legal documents or materials related to pending legal matters. (Id. at 6-7)

McCormick left the law library and contacted Defendant Correctional Officer Enoch
Totimeh (“Totimeh”) who, at the time, was assigned to supervise and maintain security and
discipline as the officer in charge for the building where the main JTVCC law library is located. (Id.

at 11-12) McCormick told Totimeh of Plaintiff's improper use of his law library appointment and
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 4 of 17 PagelD #: 1006

library resources and asked Totimeh to shakedown (i.¢., search) Plaintiff, the materials in Plaintiff's
possession, and the materials Plaintiff was typing. (Id. at 7)

Totimeh went to the law library and saw that Plaintiff was typing materials that Totimeh
identified and characterized as “sexually inclined” material. (id at 12) Totimeh confiscated the non-
legal materials. (IZ) According to Totimeh and McCormick, at that point Plaintiff became
disorderly and threatening. (Id. at 7, 12-13) Totimeh gave Plaintiff a direct order to leave the law
library and at the same time advised Plaintiff that his actions constituted an improper use of the law
library and its resources. (Id. at 13) He informed Plaintiff that the law library was not for use by
Plaintiff or any other inmate for typing non-legal materials such as “alleged novels” including, but
not limited to, sex-related ones. (Id) Plaintiff shouted that he could type anything he wanted and
that Totimeh could not take the material. (D.I. 33-3 at 1) Plaintiff finally complied with the order
and was placed in an empty classroom. (D.[. 79 at 13)

McCormick states that the materials were confiscated because they were considered
contraband under inmate housing rules and departmental and institutional policy/procedure and
were also evidence of the impermissible use of law library appointments and resources. (Id. at 8)
Totimeh and Burman state that institutional policies in effect on June 25, 2014 did not permit
inmates to possess contraband and were promulgated in order to promote safety, security, order,
and discipline within the facility for the benefit of everyone, including staff and inmates.* (D.I. 79 at
15,95) They further state that materials such as sexually explicit and/or graphically violent material
were not permitted to be sent into the facility or retained or personally produced within the facility

and were not to be circulated amongst other inmates. (Id)

 

According to JIVCC paralegals Brian Engrem and Tim Martin, Plaintiffs materials were
impermissible under then existing policy and inmate housing rules. (D.I. 79 at 103-11)

3
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 5 of 17 PagelD #: 1007

DOC Policy Number 4.5, Policy for Incoming Publications, in effect at the time, permitted
an inmate to subscribe to or receive publications unless the publication’ was detrimental to the
secutity, discipline, or good order of the institution or might facilitate criminal activity.’ (D.L. 79 at
113) Policy No. 4.5 specifically provides for the rejection of “sexually explicit material, which by its
nature or content poses a threat to the security, good order, or discipline of the institution, or
facilitates criminal activity.” (Id. at 114)

Defendant Lieutenant Barry Burman (“Burman”) was contacted about the incident and
reported to the law library. (Id. at 92) Burman spoke to McCormick and Totimeh and directed
Totimeh to draft a disciplinary report and an accompanying Form 537 inventory sheet reflecting the
confiscated materials.* (Id. at 13,93) The inventory form describes the confiscated property as one

manilla envelope with sexual material and two folders with sexual material. (D.I. 82 at 41)

 

> A publication is described as “a book, booklet, pamphlet, or similar document, or a single issue
of a magazine, periodical, newsletter newspaper, plus such other materials . . . such as advertising
brochures, flyers, and catalogs.” (D.I. 79 at 113) (emphasis added)

*In Boyer v. Taylor, 2013 WL 1332443 at *12 (D. Del. Mar. 30, 2013), a prison official stated that:
(1) Policy 4.5 is patterned after the Federal Bureau of Prisons’ policy on incoming publications;
(2) its purpose is to balance the promotion of education and literacy with the institution’s
responsibility to provide a safe and secute facility; (3) the ban on sexually explicit material is
necessary for the safety and security of JTVCC; (4) inmates often trade, barter, and sell sexually
explicit material to other inmates, and this conduct presents a security risk; (5) it is believed that
sexually explicit depictions are contrary to the rehabilitation of sex offenders and rapists and may
contribute to other unacceptable and dangerous behaviors amongst the inmate population as a
whole.

> The Court takes judicial notice that Inmate Housing Rules and Reference Guide, effective February
23, 2014, provides that “reading materials will not . . . contain sexually explicit material.” See JTVCC
Inmate Housing Rules and Reference Guide at https://www.
law.umich.edu/special/policyclearinghouse/Documents/DE%20-%20JTVCC%20Inmate%20
Housing%20Rules%20and%20Reference/20Guide.pdf at IV.D.5.a) (last visited January 25, 2020).

° Inmate Housing Rules in effect at the time provided confiscated items will be held as evidence
pending disciplinary and/or criminal proceedings and, if the inmate is found guilty, the items will be
disposed of. See Inmate Housing Rules and Reference Guide at IV.C.7.a), b).

4
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 6 of 17 PagelD #: 1008

According to Burman, the confiscated materials were forwarded to the shift commander’s office to
be placed and secured in the evidence room pending a subsequent disciplinary hearing in accordance
with department and institutional policy and practice. (Id. at 93) Plaintiff was taken to a different
area pending possible disciplinary action. ({d. at 7) Burman reviewed and approved Totimeh’s
drafts and Plaintiff was served copies of the disciplinary report. (D.I. 33-3 at 1; D.I. 79 at 93)
Plaintiff was charged with disorderly or threatening behavior, abuse of privileges, failing to obey an
order, lying, and possession of non-dangerous contraband, and the report described Plaintiff's
conduct as “typing a sex novel on the typewniter located in the law library which is not permitted”
and “typing materials that appear to be sexually inclined.” (D.I. 33-3 at 1)

The next day, Lieutenant Welcome (“Welcome”) conducted Plaintiff's disciplinary hearing.
(Id. at 19-23) Welcome found Plaintiff guilty of abuse of privileges, failing to obey an order, and
possession of non-dangerous contraband, and not guilty of disorderly or threatening behavior and
lying. (id) Plaintiff was sanctioned to loss of all privileges for five days (Id) He did not appeal.
(Id)

After the disciplinary hearing, Burman was informed by the shift commander that Plaintiff
had been transferred to a higher security housing area. (Id. at 94) The shift commander on duty,
Marcello T. Rispoli states that Burman had no authority to order or implement Plaintiffs transfer to
higher security housing unit. (fd at 99-100) Burman states that he was made aware of the transfer
after the fact. (4. at 94) Burman states that any order that required Plaintiff's move to pre-hearing
detention or higher security is solely within the purview and authority of the shift commander. (Id.
at 94-95)

Plaintiff submitted two grievances as a result of the June 25, 2014 incident, seeking the

return of the property confiscated from him. (Id at 24-36) Both grievances were returned as
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 7 of 17 PagelD #: 1009

unprocessed, noting that disciplinary action appeals should be sent to the hearing officer and that
confiscated contraband is not returned to inmates, like Plaintiff, who are found guilty of the
possession of non-dangerous contraband. (Id. at 24-25, 74)

On June 26, 2014, Plaintiff wrote to Little and former JTIVCC Warden Pierce regarding the
June 24, 2014 incident. (D.I. 82 at 42, 43) In his letters, Plaintiff referenced that Little had secured
Plaintiff's fictional novels in his office for safekeeping. (Id) Plaintiff stated that he intended to file a
lawsuit, asserted that Totimeh and McCormick had taken vindictive actions against Plaintiff, and
that McCormick had cursed at Plaintiff a number of times after he informed her, in the presence of
Burman, that he would be naming her as a defendant in a lawsuit. (Id) The letters state that the
June 24, 2014 incident was a result of Plaintiff's prior challenge after McCormick gave away law
library appointments. (IZ) McCormick states that she has no recollection of any conversations with
Plaintiff prior to the June 25, 2014 incident, including any conversations concerning a complaint
with the scheduling or planning of inmate appointments for the law library. (D.I. 79 at 6)

Plaintiff describes his manuscript as an “action/adventure/erotic novel” that contains
gtaphic violence and graphic sexual scenarios. (Id. at 54,55) Excerpts of the manuscript were filed
under seal and were reviewed by the Court. (D.I. 80-1 at 17-23) Plaintiff testified that he had other
inmates — described as “focus groups” — review portions of his novels and give Plaintiff their
opinions, but he did not circulate or “publish” his novels. (Id. at 58, 61, 65) Plaintiff acknowledged
that JTVCC can preclude sexually explicit published material from entering the institution. (Id at
58) Plaintiff testified that his material is permitted and can be circulated because it is not a published
work, was not brought into JTIVCC but came from his “own head,” and is not an edited and

structured work that becomes printed. (Id. at 61-63)
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 8 of 17 PagelD #: 1010

Plaintiff commenced this action on April 25, 2016. (D.I. 3) Following screening, Plaintiff
was allowed to proceed with First Amendment claims against McCormick, Totimeh, and Burman,
and retaliation claims against McCormick and Burman. (See D.I. 7 at 11-12)

Il. LEGAL STANDARDS

Under Federal Rules of Civil Procedure 56(a), “[t]he court shall grant summary judgment if
the movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” The moving party bears the burden of demonstrating the absence
of a genuine issue of material fact. See Matsushita Elec. Indus. Co., Lid, v, Zenith Radio Corp., 475 U.S.
574, 586 n.10 (1986). If the moving party has carried its burden, the nonmovant must then “come
forward with ‘specific facts showing that there is a genuine issue for trial.”” Id at 587 (quoting Fed.
R. Civ. P. 56(e)).

In reviewing a motion for summary judgment, the Court must “draw all reasonable
inferences in favor of the nonmoving party, and it may not make credibility determinations or weigh
the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). If the Court can
determine that “there is no genuine issue as to any material fact” and that the movant is entitled to
judgment as a matter of law, summary judgment is appropriate. See Hill v. City of Scranton, 411 F.3d
118, 125 (3d Cir. 2005).

To defeat a motion for summary judgment, the non-moving party must “do more than
simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at
586; see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (stating party opposing
summary judgment “must present more than just bare assertions, conclusory allegations or
suspicions to show the existence of a genuine issue”) (internal quotation marks omitted). Moreover,

the “mere existence of some alleged factual dispute between the parties will not defeat an otherwise
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 9 of 17 PagelD #: 1011

properly supported motion for summary judgment;” a factual dispute is genuine only where “the
evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Avderson v.
Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

Defendants move for summary judgment on the grounds that: (1) Plaintiff failed to fully
exhaust his available administrative remedies pursuant to the Prisoner Litigation Reform Act;
(2) summary judgment should be granted on Plaintiffs claim that the confiscation of his manuscript
violated his right to free speech under the First Amendment; (3) the retaliation claim fails as a
matter of law; (4) the claims are barred by the Eleventh Amendment; (5) and the claims are barred
by the doctrine of qualified immunity. (D.I. 78 at 2)
IV. DISCUSSION

A. First Amendment

Defendants argue that summary judgment is appropriate because Plaintiff failed to establish
a viable First Amendment claim and cannot show that the confiscation of the manuscript was not
reasonably related to any legitimate penological interest. Defendants argue that JTIVCC and/or
Delaware Department of Correction (“DOC”) regulations that restrict the receipt or possession of
pornographic or sexually explicit, graphic, or violent material are tied to, and further, several
reasonable legitimate penological goals of the facility. Plaintiff agrees that the DOC is “absolutely
allowed to police what enters its institutions,” but argues that the materials confiscated from him do
not fall under the purview of the DOC policy at issue because its deals only with “incoming
publications.” (D.I. 82 at 7) Plaintiff argues that his manuscript is not an incoming publication that
entered JTVCC and that, as a writer, he is allowed to possess the confiscated documents under the

First Amendment. (D.I. 82 at 7)
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 10 of 17 PagelD #: 1012

The record reflects that Plaintiff's writings were confiscated for two reasons: (1) the sexually
explicit materials are considered contraband under inmate housing rules and departmental and
institutional policy/procedure; and (2) the materials were evidence of impermissible use of law
library appointments and resources. Plaintiff does not allege his constitutional rights were violated
when the materials were confiscated as evidence of impermissible use of the law library. His claim
rests upon the theory that as writer he has the right under the First Amendment to possess sexually
explicit material because the manuscript did not enter JIVCC in violation of Policy No. 4.5.’

The bases for disciplining Plaintiff were two-fold: he was in possession of sexually explicit
material, which is considered contraband, and he did not use his law library appointment for legal
purposes. The record evidence indicates that materials such as sexually explicit and/or graphically
violent material are not permitted to be enter JTVCC or be retained or personally-produced within
the facility and may not be circulated among inmates. Plaintiff's First Amendment claim rests upon
the unconstitutionality of the rules and regulations that prohibit possession or control of sexually
explicit contraband found within JTIVCC.

To determine whether the prison rules/ regulations at issue pass constitutional muster, the
Court applies a reasonableness standard. See Turner v. Safley, 482 U.S. 78 (1987) (reasonableness
standard applied to prison regulation regarding incoming mail); Thornburgh v. Abbott, 490 U.S. 401,
414 (1989) (reasonableness standard applied to BOP regulation regarding incoming publications and
warden’s rejection of certain publication containing sexual content). A reasonableness standard asks
whether a prison regulation that impinges on inmates’ constitutional rights is “reasonably related” to

legitimate penological interests. Turner, 482 U.S. at 78. The reasonableness standard considers the

 

7 The Court has previously determined that Policy 4.5 meets the Turner test and does not — in
rejecting sexually explicit and/or obscene material — violate an inmate’s First Amendment rights. See
Boyer, 2013 WL 1332443, at *12.
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 11 of 17 PagelD #: 1013

following four factors: (1) whether there is a “valid, rational connection” between the regulation and
a legitimate and neutral governmental interest; (2) whether there are alternative means of exercising
the asserted constitutional right that remain open to inmates; (3) whether and the extent to which
accommodation of the asserted right will have an impact on prison staff, on inmates’ liberty, and on
the allocation of limited prison resources; and (4) whether the regulation represents an “exaggerated
response” to prison concerns. See Turner, 482 U.S. at 78-79.

The United States Court of Appeals for the Third Circuit has developed a two-step analysis
regarding the Turner factors. See Sharp v. Johnson, 669 F.3d 144, 156 (3d Cir. 2012). “First, the prison
has the burden of demonstrating the first Turner factor. This burden is slight, and in certain
instances, the connection may be a matter of common sense.” Id. (citing Wolf». Ashcroft, 297 F.3d
305, 308 Gd Cir. 2002)). Second, if the prison meets its burden under the first Turner factor, then
the Court considers the other Turner factors. See id. The inmate has the burden of production
regarding the other Turner factors, and the inmate retains the overall burden of persuasion pertaining
to whether the DOC’s policy is unconstitutional. Id at 156-58.

The record evidence is that JTVCC rules and policies prohibiting sexually explicit material
are necessary to promote safety, security, order, and discipline within the JTVCC for the benefit of
staff and inmates. The Court finds this explanation satisfies the slight burden required by the first
Turner factor. See ¢.g., Ramirez v. Pugh, 486 F.Supp.2d 421, 42834 (M.D. Pa. 2007) (finding that
regulations prohibiting inmates from possessing Playboy and Penthouse reasonably serve legitimate
penological interests concerning rehabilitation and institutional security). Notably, Plaintiff freely
admits that he disseminated his sexually explicit novel to other inmates for their review of the

material. Having reviewed excepts, there is no doubt about its specific sexually explicit content.

10
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 12 of 17 PagelD #: 1014

Accordingly, the burden of production shifts to Plaintiff to establish the remaining Turner factors.
Plaintiff has failed to meet his burden.

As to the second factor, Plaintiff may exercise his First Amendment rights in other ways,
although not with respect to sexually explicit material. With regard to the third factor, prohibited
materials are limited to sexually explicit material, which by its nature or content poses a threat to the
security, good order, or discipline of the institution or facilitates criminal activity. See ¢.g., Thornbaugh,
490 U.S. at 418 (“Here, the class of publications to be excluded is limited to those found potentially
detrimental to order and security .... [Thus,] [w]here, as here, the right in question ‘can be
exercised only at the cost of significantly less liberty and safety for everyone else, guards and other
prisoners alike,’ [the courts should defer to the] informed discretion of corrections officials.”)
(quoting Turner, 482 U.S. at 90). As to the fourth factor, the removal of the manuscript from
Plaintiff is not an “exaggerated response.” Thornbangh, 490 U.S. at 418 (“We agree with the District
Court that these regulations, on their face, are not an ‘exaggerated response’ to the problem at hand:
no obvious, easy alternative has been established.”). Notably, Plainuff has failed to suggest any
reasonable alternative “that fully accommodates the prisoner’s rights at de minimis cost to valid
penological interests.” See id.

The Court takes judicial notice that Plaintiff is a convicted sex offender. It is evident from
Plaintiff's testimony that he does not believe his sexually explicit writings and the dissemination of
his manuscript to fellow inmates warranted its confiscation. His actions, however, are in direct
contravention of the DOC’s position that sexually explicit material by its very nature or content
poses a threat to the security, good order, or discipline of the institution. Plaintiff's contention that
he may possess sexually explicit material of his own creation does not square with the rationale

behind the prohibition against possessing sexually explicit material. Policy Number 4.5

11
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 13 of 17 PagelD #: 1015

contemplates incoming publications and it describes a publication as book, booklet, pamphlet, or
similar documents, such as the manuscript at issue, and explains why sexually explicit material may
not be brought into JTIVCC.

While Plaintiffs manuscript may not have been brought into JTVCC in the traditional
manner, Plaintiff nonetheless introduced the sexually explicit content into JTVCC. Certainly JTVCC
has a valid interest in regulating a prisoner’s writings that are sexually explicit. See ¢.g., Goldsmith ».
Sharrett, 614 F. App’x 824, 829 (6th Cir. 2015) (state prison had valid interest, for purposes of
determining whether state prisoner’s speech was protected by First Amendment, in regulating
ptisoner’s fictional writings that included sexually explicit content involving prison staff and the
like); Smith v. Blackman, 2019 WL 3047081 (N.D. Fl. May 21, 2019) (no First Amendment violation
following inmate being sanctioned because he was in possession of risk-relevant materials, including
a sexually explicit and violent manuscript inmate authored). Plaintiff is not banned from writing.

He is not, however, free to write whatever he chooses — particularly when his writings implicate the
internal order and discipline and institutional security of JTVCC — and then circulate those materials
around the facility. An inmate’s speech is not protected by the First Amendment if it is
“inconsistent with his status as a prisoner or with the legitimate penological objectives of the
corrections system.” Ped/ v. Procunier, 417 U.S. 817, 822 (1974).

For the above reasons, the Court will grant Defendant’s motion for summary judgment on
the First Amendment free speech issue.

B. Retaliation

Defendants argue that Plaintiffs retaliation claims lack merit and fail as a matter of law.

Plaintiff alleges the evidence of record supports his claims.

12
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 14 of 17 PagelD #: 1016

Plaintiff raises retaliation claims against McCormick and Burman. With regard to
McCormick, Plaintiff alleges that she asked Totimeh to go to the law library and confiscate the typed
and handwritten pages of Plaintiff's novel in retaliation for Plaintiff's challenge of her authority to
her superiors when Plaintiff complained that McCormick denied persons their law library privileges.
(Id. at 6) As to retaliation by Burman, Plaintiff alleges that after he told Burman, Totimeh, and
McCormick that he intended to file a lawsuit naming them as defendants, Burman ordered the
correctional officers to search Plaintiff's cell, confiscate all his research materials and writings, and
take all of Plaintiffs property to the education building, where Burman separated all of Plaintiff's
papers. The Complaint also alleges that, upon Burman’s direction, Plainuff was immediately
transferred from his minimum housing assignment to a maximum security housing assignment.

In order to establish a retaliation claim, Plaintiff must show that: (1) his conduct was
constitutionally protected; (2) he suffered an adverse action at the hands of prison officials; and
(3) his constitutionally protected activity was a substantial or motivating factor in the decision to
discipline him. See Watson v. Roxum, 834 F.3d 417, 420 d Cir. 2016); see also Mt. Healthy Ba. of Educ.
v. Doyle, 429 U.S. 274, 287 (1977). The causation element requires a plaintiff to prove either: (1) an
unusually suggestive temporal proximity between the protected activity and the allegedly retaliatory
action, or (2) a pattern of antagonism coupled with timing to establish a causal link. See Lauren W. ex
rel. Jean W. v. DeFlanunis, 480 F.3d 259, 267 (3d Cir. 2007); Krouse v. American Sterilizer Co., 126 F.3d
494, 503-04 (3d Cir. 1997).

“[O]nce a prisoner demonstrates that his exercise of a constitutional right was a substantial
ot motivating factor in the challenged decision, the prison officials may still prevail by proving that
they would have made the same decision absent the protected conduct for reasons reasonably

related to a legitimate penological interest.” Rawser v. Horn, 241 F.3d 330, 334 (3d Cir. 2001). When

13
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 15 of 17 PagelD #: 1017

analyzing a retaliation claim, courts consider that the task of prison administrators and staff is
difficult, and that the decisions of prison officials require deference, particularly where prison
security is concerned. See Rawser, 241 F.3d at 334.

As to McCormick, the record contains evidence that Plaintiff wrote to the director of
JIVCC legal services on June 17, 2014, and complained that he believed his law library access was
curtailed based upon his “sex offender” status; and that he had addressed the law library access issue
with McCormick during his law library appointment during the week of June 16, 2014, and she told
him it was her “right” to choose who gets what appointment and when. The director of legal
services responded to Plaintiff and told him that McCormick considered all requests submitted by
the required deadline and provided a weekly schedule, and she did not identify inmates based upon
the crimes they committed when scheduling law library appointments. Plaintiffs response, dated
June 19, 2014, made no mention of McCormick. McCormick does not recall Plaintiff complaining
to her about the scheduling or planning of inmate appointments at the JTVCC law library prior to
the June 25, 2014 incident.

Plaintiff's claim against McCormick fails for several reasons. Plaintiff's verbal complaints to
McCormick* and written complaints to Little constitute protected activity, see Sears v. Mooney, 2019
WL 6726839, at *8 (M.D. Pa. Dec. 11, 2019), and the temporal proximity of his complaints and the
alleged retaliatory conduct suggests a causal link, allowing a reasonable factfinder to find the first and
third prongs of a retaliation claim to be satisfied. Plaintiff has not, however, satisfied the second
prong. To do so, Plaintiff's evidence regarding McCormick must rise to the level supporting a

finding of adverse action; in other words, Plaintiff's evidence must be sufficient to support a finding

 

* It is far from clear that Plaintiff's threats of filing a lawsuit made during the June 25, 2014 incident
are considered protected speech. See ¢g., Clay v. Overmyer, 2015 WL 630379, at *3 (W.D. Pa. Feb. 13,
2015) (threat of filing lawsuit has not been held to be constitutionally protected conduct).

14
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 16 of 17 PagelD #: 1018

that the alleged actions would deter a person of ordinary firmness from engaging in the protected
activity of filing a grievance. The record evidence indicates that following the June 25, 2014
occuttence, Plaintiff submitted not one, but two grievances, and later he filed this lawsuit. In light
of Plaintiff's own actions, no reasonable jury could find that the alleged retaliatory conduct deterred
Plaintiff (or would deter someone in Plaintiff's position) from engaging in constitutional protected
activity.

Assuming arguendo, that Plaintiff met his burden to demonstrate a prima facie case of
retaliation, McCormick has demonstrated by a preponderance of the evidence that she would have
taken the same adverse action (4¢., asking Totimeh to perform a shakedown of Plaintiff and the
materials in his possession and to confiscate Plaintiffs materials after it was discovered he was using
the law library for non-legal purposes and was typing sexually explicit material considered
contraband under prison rules and regulations) regardless of Plaintiff's exercise of his
constitutionally protected rights.

Plaintiffs retaliation claim against Burman fares no better. The evidence of record does not
support a finding of retaliatory conduct by Burman. Despite his argument, Plaintiff produced no
evidence that Burman ordered a search of Plaintiffs cell, no evidence that Burman ordered
Plaintiffs placement to pre-trial detention or a higher security level, and no evidence that Burman
was involved in the punishment imposed on Plaintiff upon the finding of guilt. Even if Plaintiff met
his burden to prove a prima facie case of retaliation (which fails for the same reasons the retaliation
claim against McCormick fails), Burman has demonstrated by a preponderance of the evidence that
he would have taken the same adverse action (2¢., performing his supervisory duties and ordering

Totimeh to draft an incident report and disciplinary report, securing the confiscated materials in the

15
Case 1:16-cv-00302-LPS Document 86 Filed 03/01/21 Page 17 of 17 PagelD #: 1019

shift commander’s officer, and serving the disciplinary report upon Plaintiff) regardless of Plaintiffs
exercise of his constitutionally protected rights.

No reasonable jury could find that McCormick and/or Burman retaliated against Plaintiff.
Accordingly, the Court will grant Defendants’ motion for summary judgment on this issue.
Vv. CONCLUSION

For the above reasons, the Court will grant Defendants’ motion for summary judgment.’

(D.I. 77)
An appropriate Order will be entered.

 

” Having address the merits of Plaintiff's claims, the Court will not address the other grounds raised
by Defendants in support of their motion for summary judgment, other than to note that the claims
taised against Defendants in their official capacities are barred by the Eleventh Amendment. See
Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).

16
